Citation Nr: 0502559	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-12 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

2.  Entitlement to service connection for a disability 
manifested by thickening of the toenails, claimed as due to 
fungal infection.

3.  Entitlement to service connection for a disability 
manifested by insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 decision by the RO.  By that 
decision, the RO, in pertinent part, denied service 
connection for onychomycosis and insomnia, and declined to 
reopen a previously denied claim for service connection for a 
disorder of the right knee.

Although the RO has characterized the veteran's bilateral 
foot claim in terms of service connection for onychomycosis, 
there is evidence of record suggesting that the veteran may 
have thickening of the toenails due, not to onychomycosis, 
but to "old micro trauma".  Accordingly, and because it 
appears clear from the record that the veteran is seeking 
service connection for a disability manifested by thickening 
of the toenails-irrespective of the precise medical 
explanation for the condition-the Board has re-characterized 
this issue as set forth above.

The Board's present decision is limited to the matter of 
whether new and material evidence has been received to reopen 
the veteran's claim for service connection for a right knee 
disorder.  The matter of his actual entitlement to service 
connection for such a disorder, and the matter of his 
entitlement to service connection for a bilateral foot 
disability and for a disability manifested by insomnia, is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., as set forth below.




FINDINGS OF FACT

1.  By a decision entered in August 1949, the RO in Detroit, 
Michigan denied the veteran's claim for service connection 
for a right knee disorder.  The RO notified the veteran of 
its decision, but he did not initiate an appeal within one 
year.

2.  The evidence received since the time of the August 1949 
decision includes a VA X-ray report showing that the veteran 
has tricompartmental osteoarthritis of the right knee, and 
lay statements to the effect that he has had continuous or 
recurrent problems with the knee ever since the time of his 
active military service.

 
CONCLUSIONS OF LAW

1.  The August 1949 decision is final.  38 C.F.R. § 19.2 
(1948).

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for a right knee 
disorder.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2004).

Here, the record shows that the RO in Detroit, Michigan 
previously denied the veteran's claim for service connection 
for a right knee disorder in August 1949.  The RO notified 
the veteran of its decision, but he did not initiate an 
appeal within one year.  As a result, the RO's decision 
became final.  See 38 C.F.R. § 19.2 (1948).  His claim may 
now be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2004).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In the present case, the evidence received since the time of 
the last final disallowance includes a January 2003 VA X-ray 
report showing that the veteran has tricompartmental 
osteoarthritis of the right knee, and lay statements to the 
effect that he has had continuous or recurrent problems with 
the knee ever since the time of his active military service.  
This evidence relates to unestablished facts necessary to 
substantiate the veteran's claim (i.e., that he has an 
identifiable, diagnosed condition of the right knee, and that 
he has had continuity of symptoms since service); is neither 
cumulative nor redundant of the evidence that was of record 
in August 1949; and, presuming its credibility, raises a 
reasonable possibility of substantiating his claim.  The 
evidence submitted is therefore new and material, and the 
claim is reopened.


ORDER

The veteran's claim for service connection for a right knee 
disorder is reopened; to this limited extent, the appeal is 
granted.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal sources.  38 U.S.C.A. 
§ 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) 
(2004).  VA is also required to provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).

In the present case, the veteran says that he reported to 
"sick call" during service for difficulties he had with his 
right knee and feet.  Presently, the record contains service 
medical records showing that he was treated in January 1945 
for difficulties associated with his right knee; however, 
there are no "sick call" reports showing treatment for 
subsequent knee complaints.  Nor are there any reports that 
show that he complained of problems with his feet during 
service.

After the veteran filed his claim for VA benefits in 2001, 
the RO made an effort to obtain additional service medical 
records.  A response indicates that the veteran's records 
were fire-related (i.e., that they may have been destroyed in 
the fire at the National Personnel Records Center in 1973), 
and that there were no SMRs (service medical records) or SGOs 
(reports from the Surgeon General's Office) available.  
However, it was suggested that further development might be 
undertaken under code "M05" if the "veteran was treated 
and you can supply the necessary information . . .."  The RO 
sent a request under "M05", but it does not appear that a 
response was ever received.  This needs to be pursued 
further.  See 38 C.F.R. § 3.159(c)(2) (2004) (VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be 
futile).

The record in this case contains medical evidence 
demonstrating that the veteran had difficulties with his 
right knee in service, and that he currently has thickened 
toenails and osteoarthritis of the right knee.  The record 
also contains lay evidence indicating that he experienced 
stress in service as a result of air raid sirens; that an 
observable thickening of his toenails began during service; 
and that he has suffered from persistent or recurrent 
symptoms of right knee discomfort, nail thickening, and 
sleeplessness ever since his time in the military.  Under the 
circumstances, the Board finds that the veteran should be 
examined for purposes of assessing the nature and etiology of 
his claimed disorders.  38 C.F.R. § 3.159(c)(4) (2004).

The veteran is hereby notified that it is his responsibility 
to report for the examinations scheduled in connection with 
this REMAND, and to cooperate in the development of his case.  
The consequences of failure to report for a VA examination 
without good cause may include denial of his claim(s).  
38 C.F.R. §§ 3.158, 3.655 (2004).

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should ask the veteran to provide 
any additional, relevant evidence in his 
possession that pertains to his claims.  He 
should also be asked to identify any new or 
additional information that he may have with 
respect to any facilities where he has 
received treatment for his right knee, 
thickened toenails, and/or sleeplessness 
since the time of his separation from 
service, and the approximate dates thereof.  
If the veteran provides adequate identifying 
information and appropriate releases, where 
necessary, efforts should be undertaken to 
assist him in obtaining the additional 
records identified, following the procedures 
set out in 38 C.F.R. § 3.159.  The evidence 
obtained, if any, should be associated with 
the claims file.

2.  The RO should follow up on its efforts to 
obtain additional medical evidence from the 
service department, to include obtaining a 
response to its prior "M05" request.  (In 
terms of obtaining morning reports, the Board 
notes that it appears from the veteran's 
October 2003 testimony that he went on sick 
call for his right knee and feet sometime 
during or after January 1945, during a period 
when he was stationed in England.)  The RO 
should document its efforts to obtain 
evidence, and should end its efforts only if 
it concludes that the records sought do not 
exist or that further efforts to obtain the 
records would be futile.

3.  After the foregoing development has been 
completed, the RO should schedule the veteran 
for an examination of his right knee.  The 
examiner should review the claims file and 
should indicate in the examination report 
that the claims file has been reviewed. After 
examining the veteran and conducting any 
indicated testing, the examiner should offer 
an opinion as to each of the following 
questions:

a.  Is it clear and unmistakable (i.e., 
obvious, manifest, or undebatable) that 
the veteran had a right knee disorder 
prior to his entry into the military?  
(Please comment on the significance, if 
any, of the information in his service 
entrance examination report indicating 
that he complained of a weak knee with 
soreness, and that the cause was 
undetermined.  Please also comment on the 
significance of the information contained 
in a December 1942 in-service treatment 
report, wherein it is noted that the 
veteran's knee jerks were found to be 
sluggish, and he reported that his knees 
ached when kneeling, etc., when he was 
nine years old, and that the pain would 
last all night and throughout autumn.)

b.  If it is clear and unmistakable that 
the veteran had a right knee disorder 
prior to his entry into the military, is 
it at least as likely as not (i.e., is it 
50 percent or more probable) that the 
disorder underwent a chronic or permanent 
(as opposed to a transient, acute, or 
temporary) increase in severity during the 
veteran's period of active duty service?  
(Please comment on the significance, if 
any, of in-service reports showing that 
the veteran was treated for furuncle, 
infection, cellulitis, and/or synovitis of 
the right knee in January 1945.)

c.  If it is clear and unmistakable that 
the veteran had a right knee disorder 
prior to his entry into the military, and 
if it is at least as likely as not that 
the condition underwent a chronic or 
permanent increase in severity during his 
period of active duty service, is it clear 
and unmistakable (i.e., obvious, manifest, 
or undebatable) that the increase in 
severity during service was due to the 
natural progress of the pre-existing 
condition?

d.  Is it at least as likely as not (i.e., 
is it 50 percent or more probable) that 
the veteran's current right knee problems 
are related to the difficulties he 
experienced in service?

A complete rationale should be provided.

4.  The RO should also schedule the veteran 
for an examination of his feet.  The examiner 
should review the claims file and should 
indicate in the examination report that the 
claims file has been reviewed.  After 
examining the veteran, and conducting any 
indicated testing, the examiner should 
provide a diagnosis for any disability 
manifested by nail thickening, and should 
offer an opinion as to whether it is at least 
as likely as not (i.e., whether it is 50 
percent or more probable) that the disorder 
can be attributed to his period of active 
military duty.  In doing so, the examiner 
should comment upon the significance, if any, 
of an opinion offered by a VA podiatrist in 
June 2003, to the effect that the veteran's 
nails are thickened as a result of "old 
micro trauma".  A complete rationale should 
be provided.

5.  The RO should further schedule the 
veteran for a psychiatric examination.  The 
examiner should review the claims file and 
should indicate in the examination report 
that the claims file has been reviewed.  
After examining the veteran, and conducting 
any indicated testing, the examiner should 
offer an opinion as to whether the veteran's 
complaints of insomnia can be attributed to 
an acquired psychiatric disorder or other 
diagnosed condition and, if so, whether it is 
at least as likely as not (i.e., whether it 
is 50 percent or more probable) that the 
disorder or condition can be attributed to 
his period of active military duty.  A 
complete rationale should be provided.

6.  The RO should then take adjudicatory 
action on the veteran's claims.  If any 
benefit sought remains denied, the RO should 
furnish a supplemental statement of the case 
(SSOC) to the veteran and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


